PER CURIAM.
Defendant contends, and the state correctly concedes, that the trial court erred in *1254ordering her to pay restitution for damages that were not proven to be directly or indirectly related to the offenses to which she pleaded guilty. § 775.089(l)(a), Fla.Stat. (1989); State v. Williams, 520 So.2d 276 (Fla.1988). Accordingly, we reverse the restitution order and remand for further proceedings consistent with section 775.-089(l)(a).
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.